Title: To John Adams from Isaac Gomez, 17 April 1820
From: Gomez, Isaac
To: Adams, John


				
					Dr Sir
					New York April 7th: 1820
				
				I was made happy in having the honour of receivg: Your polite and much esteemed favour of the 10th: Inst: in answering to mine on the subject of my Publication, for the high encomium you are pleased to pass on my work, accept Dr Sir my most sincere thanks as well as for the friendly & Parental manner in which You are pleased to state Your Regret at my having omitted Ciciro &c: I regret it myself since I have recd Your valuable opinion, but had I have gone into the great field of Literature much more than I have done, I would have formed too voluminous & expansive a work for which it is intended and therefore must content myself in even permitting it to pass without having added to it the valuable authors you mention which should certainly have had their place had I have been honour’d by You on the subject at an earlier period.I observe You consider me a little too severe on the Law & Lawyers, Permit me to say I had not the most distant Idea of offending the Gentn of the Law when I placed those pieces in my Book, and I agree with You that Physicians, and Divines—Merchants or Farmers are & frequently deserve to be noted for their faults, for there is no Man or sett of men who are faultless for it is the imperfection of Man which causes us to know the difference between Our great Creator, and the Creature the One is Pure and Perfect, the other impure & imperfect—poor short-sighted mortals which had it not been so with me I should have been able to have placed and omitted such things as your valuable notice now places before meI shall feel a Pride in placeing amongst my list of recommendations your polite mention of my publication and which I feel assured will not only add a lusture to my Book but will also I trust be beneficial to my Interest in the sale of my labourous production.With the hope of not being considered too intruding in again addressing You—I have only to add that my Prayers are—that You may at all times be protected by the Great Monarch of the Universe & remain / Respected Sir / Yr Obliged friend & / Very huml servt:
				
					Isaac Gomez Junr
				
				
					PS Respected Sir In extracting from Your amiable letter the recommendation You are pleased to give to my work I have taken the liberty of omitting the parts where You notice the Authors & Subjects—You are pleased to regret my not having noticed, as well as the Idea on the subject of the Law &c. In doing which I hope I may not   offend as the extracting the other parts will be perfectly sufficient for the purpose of my benefit which probably might prove otherwise was I to exhibit its faults when kindly noted by such an excelent Judge as Your good self
				
			